Citation Nr: 1025075	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  04-38 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder to include posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel
INTRODUCTION

The Veteran had active service from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the San Juan, 
the Commonwealth of Puerto Rico, Regional Office (RO) which 
tacitly reopened the Veteran's claim of entitlement to service 
connection for posttraumatic stress disorder (PTSD) and denied 
the Veteran's claim on the merits.  In November 2006, the Board 
reopened the Veteran's claim for service connection for PTSD and 
remanded the claim for additional action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

In reviewing the record, the Board observes that the Veteran's 
claimed stressors include an incident where the aircraft 
transporting him from Wake Island to Vietnam sustained an onboard 
explosion; was forced to return to Wake Island; and was damaged 
while landing.  The Veteran and other military passengers were 
injured in the landing.  He was treated at the Wake Island 
military medical facilities prior to traveling to the Republic of 
Vietnam.  In support of his claim, the Veteran submitted a 
postcard which he mailed from Wake Island and was postmarked 
January 18, 1967.  

In its November 2006 Remand, the Board directed that:  

1.  Obtain the Veteran's records of 
hospitalization on Wake Island in 
approximately December 1966 to January 
1967.  If these records are no longer on 
file, a request should be made for the same 
from the appropriate storage facility.  All 
efforts to obtain any records should be 
fully documented, and the facilities 
queried should be requested to provide a 
negative response if records are not 
available.  

The RO subsequently requested that the National Personnel Record 
Center (NPRC) make a search for the requested service treatment 
records.  In April 2008, the NPRC reported that "the index of 
retired records at NPRC does not list the requested treatment 
facility."  No further action was apparently taken on the RO's 
request.  While acknowledging that the RO attempted to comply 
with the Board's remand instructions, the United States Court of 
Appeals for Veterans Claims (Court) has held that the RO's 
compliance with the Board's remand instructions is neither 
optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 
(1998).  

Additionally, the Board notes that the records of the Wake Island 
military air facilities have apparently not been searched for 
records of the January 1967 aircraft accident/malfunction 
reported by the Veteran.  The VA should obtain all relevant 
military and other governmental records which could potentially 
be helpful in resolving the Veteran's claim.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  Request that a search be made of the 
records of the Wake Island, Hawaii, 
military air facilities for December 1966 
and January 1967 for any reference to 
aircraft crash landings, accidents, or 
significant malfunctions.  All material 
produced by the requested search should be 
incorporated into the record.  If no 
records are located, a written statement to 
that effect should be incorporated into the 
claims file. 

2.  Request that a search be made of the 
records of the Wake Island, Hawaii, 
military medical facilities for any 
documentation pertaining to treatment of 
the Veteran in December 1966 and January 
1967.  All material produced by the 
requested search should be incorporated 
into the record.  If no records are 
located, a written statement to that effect 
should be incorporated into the claims 
file. 

3.  Then readjudicate the issue of service 
connection for a chronic acquired 
psychiatric disorder to include PTSD.  If 
the benefit sought on appeal remains 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on his claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to respond 
to the SSOC.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03.  



_________________________________________________
J.T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

